-% @our%
Cole, J.
This was an action of trespass for entering tbe close of tbe plaintiff in error, and taking and carrying away twenty cords of wood. Tbe defendants in error, in their answer, set up and claim that tbe locus in quo was tbe close and freehold of one Benjamin Blake, and that at bis request and as bis servants, they entered thereon and did all tbe acts complained of. Tbe bill of exceptions is quite meager, and tbe printed case much more so. Indeed it is impossible, from tbe latter, to obtain any idea of tbe case. And perhaps it is proper to state that this printed case does not in any degree comply with tbe requirements of Eule 8 of this court, and to admonish counsel that their cases will be dismissed unless tbe rule is more fully complied with. On referring to tbe bill of exceptions in tbe judgment roll, we find that after tbe plaintiff in error bad gone through with bis evidence and rested, Blake was called as a witness for tbe defendants. He testified that be was in possession of tbe land, under certain tax deeds, at tbe time of *233the alleged, trespass, and that the defendants were his servants and removed the wood at his direction. The deeds were likewise offered in evidence. It appears that the deeds were objected to on various grounds, but as the deeds are not set out in the bill of exceptions, we are unable to say whether the objections to them were well taken or not. The circuit court instructed the jury, among other things, that a tax deed conveyed to the grantee therein named as good a title as any other conveyance, provided the statute under which it was given had been in all respects complied with. As a proposition of law this instruction is indubitably correct. The tax deeds not being before us for our inspection, we must presume they were good in form and substance and authorized the instruction above referred to.
As this disposes of the case, it is not necessary to allude to the other questions discussed by counsel.
The judgment of the circuit court is affirmed.